

115 HR 4105 IH: To amend title XX of the Social Security Act to extend the health professions workforce demonstration project.
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4105IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mrs. Lawrence (for herself, Mr. Clyburn, Mr. Serrano, Mr. Tonko, Mr. Larsen of Washington, Mr. Rush, Mr. Grijalva, Mr. Espaillat, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XX of the Social Security Act to extend the health professions workforce demonstration project. 
1.Extension of the health professions workforce demonstration projectSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by striking 2017 and inserting 2022.   